

115 HR 2341 IH: SERVE Act
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2341IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Roskam (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify the retirement income account rules relating to church-controlled organizations. 
1.Short titleThis Act may be cited as the Seeking an End to Restrictions on Votive Employees Act or as the SERVE Act.  2.Clarification of retirement income account rules relating to church-controlled organizations (a)In generalSubparagraph (B) of section 403(b)(9) of the Internal Revenue Code of 1986 is amended by inserting (including an employee described in section 414(e)(3)(B)) after employee described in paragraph (1).  
(b)Effective dateThe amendment made by this section shall apply to years beginning before, on, or after the date of the enactment of this Act.  